DETAILED ACTION

Claim Objections
Claims 38 and 39 are objected to because of the following informalities: “a commanded movement” should be corrected as --[[a]]the commanded movement-- for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites “a dynamic gripping device” in line 2 and line 12. The scope of the claim is indefinite because it is not clear whether “a dynamic gripping device” in claim 12 refers to one in line 2 or if they are separate and distinct from each other. For examination purposes, “a dynamic gripping device” in line 12 is interpreted as --[[a]]the dynamic gripping device--.

Double Patenting
Claim 40 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 20-28, 30-31, 37-41 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Walker (US 2014/0276389 A1).
Regarding claim 20¸ Walker (‘389) discloses a method (abstract) of driving an elongate member 114 (para[0019]), the method comprising: 
gripping the elongate member 114 with a dynamic gripping device 104,108 (fig1, para[0019],[0020],[0032], “gripping”, para[0042], “the first torque device 104 may initially receive a grip signal triggering the first lumen wall 160 to grip the instrument 114 in an engaged state”) at a first location (a location on the elongate member 114 where the dynamic gripping device 104,108 first grips; para[0030]) of the elongate member 114; 
moving the dynamic gripping device 104,108 axially and rotationally to a limited axial distance (para[0033], “a maximum axial stroke length”) and a limited rotational angle (para[0041], “a maximum radial stroke angle”) to effect axial and rotational movement of the elongate member 114 via the dynamic gripping device 104,108 (para[0032], “The first driver 108 may propel the first torque device 104 forward towards the patient, thereby causing the instrument 114 to insert into the patient (along with simultaneous rotation)”); 
releasing the elongate member 114 from the dynamic gripping device 104,108 at the first location of the elongate member 114 (para[0033],[0043], “the first torque device 104 may release the instrument 114 and being to withdrawal to its original starting position at the beginning of the first torque device’s predefined range of motion”); and 
gripping the elongate member 114 with a static gripping device 106,110 (para[0019],[0020],[0032],[0043], “the second torque device 106 may engage the instrument 114 in a second position and begin rotating”; fig1) at a second location (para[0043], “a second position”), the second location spaced from the first location of the elongate member 114 (as the dynamic gripping device and the static gripping device are spaced apart).
Regarding claim 21, Walker discloses the method of claim 20¸ wherein moving the dynamic gripping device 104,108 axially and rotationally to effect axial and rotational movement of the elongate member 114 comprises moving the dynamic gripping device 104,108 axially and rotationally in a first direction (para[0032],[0042]).
Regarding claim 22, Walker discloses the method of claim 21, further comprising: after releasing the elongate member 114 from the dynamic gripping device 104,108 at the first location of the elongate member 114, moving the dynamic gripping device 104,108 axially and rotational in a second direction (para[0043]), opposite the first direction. 
Regarding claim 23, Walker discloses the method of claim 20, further comprising maintaining a position of the elongate member 114 with the static gripping device 106,110 as the dynamic gripping device 104,108 moves with respect to the static gripping device 106,110 (para[0043]).
Regarding claim 24, Walker discloses the method of claim  20, further comprising regripping the elongate member 114 with the dynamic gripping device 104,108 at a third location of the elongate member 114 (para[0033], a location on the elongate member 114 where the dynamic gripping device 104,108 regrips).
Regarding claim 25, Walker discloses the method of claim 20, wherein the static gripping device 106,110 is configured to cooperate with the dynamic gripping device 104,108, such that the dynamic gripping device 104,108 and the static gripping device 106,110 are coordinated to move the elongate member 114 an axial distance greater than the limited axial distance (para[0033] “move the instrument over a distance greater than the maximum axial stroke length”) and rotate the elongate member 114 an angle greater than the limited rotational angle (para[0041], “allow the instrument 114 to be rotated at an angle greater than the maximum radial stroke angle”).
Regarding claim 26, Walker discloses the method of claim 20, wherein the dynamic gripping device 104,108 simultaneously rotates and axially moves the elongate member 114 (para[0032], “forward towards the patient, … along with simultaneous rotation”).
Regarding claim 27, Walker discloses the method of claim 20, wherein the dynamic gripping device 104,108 independently rotates and axially moves the elongate member 114 (para[0021],[0022], para[0026], the dynamic gripping device 104,108 comprises two separate components, one for axial movement and the other one for rotation where the two separate components operate independent from each other).
Regarding claim 28, Walker discloses the method of claim 20, wherein the dynamic and static gripping devices cooperate to continuously grip the elongate member 114 (para[0042],[0043]) while simultaneously moving the elongate member 114 (para[0043], for a period of time).
Regarding claim 30, Walker discloses the method of claim 20, wherein the dynamic gripping device 104,108 is configured to release the elongate member 114 when the static gripping device 106,110 grips the elongate member 114 (para[0022]).
Regarding claim 31, Walker discloses the method of claim 20, wherein the dynamic gripping device 104,108 is configured to grip the elongate member 114 when the static gripping device 106,110 releases the elongate member 114 (para[0022]).
Regarding claim 37, Walker discloses the method of claim 20, further comprising tracking a user commanded movement with the dynamic gripping device 104,108 (para[0020], by monitoring).
Regarding claim 38, Walker discloses the method of claim 20, further comprising tracking a user commanded movement by increasing a magnitude of the commanded movement (the distance of axial movement can be controlled and monitored, para[0020]).
Regarding claim 39, Walker discloses the method of claim 20, further comprising tracking a user commanded movement by increasing a velocity of the commanded movement (the speed of axial movement can be controlled and monitored, para[0020]).
Regarding claim 40, Walker (‘389) discloses a method (abstract) of driving an elongate member 114 (para[0019]), the method comprising: 
gripping the elongate member 114 with a dynamic gripping device 104,108 (fig1, para[0019],[0020],[0032], “gripping”, para[0042], “the first torque device 104 may initially receive a grip signal triggering the first lumen wall 160 to grip the instrument 114 in an engaged state”) at a first location (a location on the elongate member 114 where the dynamic gripping device 104,108 first grips; para[0030]) of the elongate member 114; 
moving the dynamic gripping device 104,108 axially to a limited axial distance (para[0033], “a maximum axial stroke length”) to effect axial movement of the elongate member 114 via the dynamic gripping device 104,108 (para[0032], “The first driver 108 may propel the first torque device 104 forward towards the patient, thereby causing the instrument 114 to insert into the patient”); 
moving the dynamic gripping device 104,108 rotationally to a limited rotational angle (para[0041], “a maximum radial stroke angle”) to effect rotational movement of the elongate member 114 via the dynamic gripping device 104,108 (para[0032], “The first driver 108 may propel the first torque device 104 forward towards the patient, thereby causing the instrument 114 to insert into the patient (along with simultaneous rotation)”); 
releasing the elongate member 114 from the dynamic gripping device 104,108 at the first location of the elongate member 114 (para[0033],[0043], “the first torque device 104 may release the instrument 114 and being to withdrawal to its original starting position at the beginning of the first torque device’s predefined range of motion”); and 
gripping the elongate member 114 with a static gripping device 106,110 (para[0019],[0020],[0032],[0043], “the second torque device 106 may engage the instrument 114 in a second position and begin rotating”; fig1) at a second location (para[0043], “a second position”), the second location spaced from the first location of the elongate member 114 (as the dynamic gripping device and the static gripping device are spaced apart).
Regarding claim 41, Walker (‘389) discloses a method (abstract) of driving an elongate member 114 (para[0019]), the method comprising: 
gripping the elongate member 114 first time with a dynamic gripping device 104,108 (fig1, para[0019],[0020],[0032], “gripping”, para[0042], “the first torque device 104 may initially receive a grip signal triggering the first lumen wall 160 to grip the instrument 114 in an engaged state”) at a first location (a location on the elongate member 114 where the dynamic gripping device 104,108 first grips; para[0030]) of the elongate member 114; 
moving the dynamic gripping device 104,108 axially and rotationally to a limited axial distance (para[0033], “a maximum axial stroke length”) and a limited rotational angle (para[0041], “a maximum radial stroke angle”) to effect axial and rotational movement of the elongate member 114 via the dynamic gripping device 104,108 (para[0032], “The first driver 108 may propel the first torque device 104 forward towards the patient, thereby causing the instrument 114 to insert into the patient (along with simultaneous rotation)”); 
releasing the elongate member 114 from the dynamic gripping device 104,108 at the first location of the elongate member 114 (para[0033],[0043], “the first torque device 104 may release the instrument 114 and being to withdrawal to its original starting position at the beginning of the first torque device’s predefined range of motion”); 
gripping the elongate member 114 with a static gripping device 106,110 (para[0019],[0020],[0032],[0043], “the second torque device 106 may engage the instrument 114 in a second position and begin rotating”; fig1) at a second location (para[0043], “a second position”), the second location spaced from the first location of the elongate member 114 (as the dynamic gripping device and the static gripping device are spaced apart); and
gripping the elongate member 114 a second time with the dynamic gripping device 104,108 at a third location of the elongate member 114 (para[0033], a location on the elongate member 114 where the dynamic gripping device 104,108 regrips).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 2014/0276389 A1).
Regarding claims 32 and 33, Walker discloses the method of claim 20, further comprising clamping the elongate member 114 with the static and dynamic gripping devices (para[0024]). Walker discloses a use of a pad 130,132 having a lumen wall 160,162 an axial slit 162 (para[0039]). It is noted that it has been held that mere duplication of the essential working parts (in this case, duplication of an axial slit) of a device involves only routine skill in the art (MPEP 2144.04 VI. B.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Walker to use two axial slits on a pad (resulting in two separate pads), as mere duplication of the essential working parts (in this case, duplication of an axial slit) of a device involves only routine skill in the art.
	

Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 2014/0276389 A1) in view of Kidd et al (US 2011/0130718 A1).
Regarding claim 34, Walker discloses the method of claim 20, however, does not explicitly disclose opening the dynamic and static gripping devices and top loading the elongate member into the dynamic and static gripping devices. It is noted that Walker discloses that an advantage of a top-loading configuration is a quickly and easily interchange (para[0031]). As seen in figures 22, 26-27, Kidd et al (‘718) teaches opening a dynamic gripping device 174B (para[0069]) and a static gripping device 174A (para[0069]) where an elongate member is capable of being top loaded into the dynamic and static gripping devices 174B,174A. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Walker to use gripping devices which can be opened so an elongate member can be top loaded thereinto, as taught by Kidd et al, for the purpose of easy insertion and removal of an elongate member into and from the gripping devices.

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 2014/0276389 A1) in view of Savage (3,921,536).
Regarding claim 35, Walker discloses the method of claim 20, however, does not explicitly disclose detecting slipping of the elongate member. Walker discloses that a user can control and monitor the procedure (para[0020]). Savage (‘536) teaches detecting and measuring an amount of slipping of an elongate member 11 (col.6 lines66-68) with respect to a drive command (when driving) using a slip detection wheel 57 (col.6 lines66-68). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Walker to detect slipping of an elongate member, as taught by Savage, in order to sense an unwanted slippage of the elongate member (col.6 lines66-68).

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723